UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7542



TERRY LEE ROSEBORO,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (5:04-cv-0389)


Submitted: August 24, 2006                 Decided: August 28, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Lee Roseboro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry Lee Roseboro, a federal prisoner, appeals the

district   court’s   order   accepting   the   magistrate   judge’s

recommendation and dismissing his 28 U.S.C. § 2241 (2000) petition.

We have reviewed the record and the district court’s orders and

find no reversible error. See Roseboro v. United States, No. 5:04-

cv-0389 (S.D.W. Va. Mar. 31, 2005; Sept. 15, 2005).   Accordingly,

we grant Roseboro’s motions for leave to proceed in forma pauperis

and affirm on the ground that Roseboro’s petition is properly

characterized as an unauthorized successive 28 U.S.C. § 2255 (2000)

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                            AFFIRMED




                               - 2 -